If a speaker has many topics in a short speech, he has none. If he has many priorities in his speech, he also has none. So let me concentrate on a one topic and one priority — the fight against international terrorism.
One may ask: why does the President of a small Central European country speak about terrorism? There are two reasons. First, terrorism is outrage against human civilization and, at the same time, it is the main danger for human civilization. The second reason is that today, as the Assembly is aware, nearly all European countries face a big migration wave that was provoked by and is a consequence of terrorist actions in the Middle East and in Africa.
It is wonderful to criticize terrorism. It is wonderful to organize demonstrations and manifestations against terrorism, and it is nice to prepare declarations protesting terrorism. I am sure that Mr. Abu Bakr Al-Baghdadi, reading such declarations, will be careful. In any case, there are three illusions concerning terrorism.
The first illusion is that terrorism will vanish, that it is something like a historical fluctuation, and that we can eliminate or reduce terrorist actions without human endeavour or by using only local means. On the contrary, the terrorist movement is growing like a cancer. There is a diffusion of terrorism, a growing number of so-called failed States, of assassinations, cruelties, murders, annihilation of cultural artefacts, such as the Palmyra ruins, and so on. We cannot deny this growing process.
The second illusion is that we can reduce terrorist organizations to the so-called Islamic State only. But there are many other terrorist organizations — for instance, Al-Qaida, the Taliban, Al-Nusra, Boko Haram and others. Two outstanding politicians from the Arab world told me that the cover organization is the Muslim Brotherhood. If so, there is a terrorism network, and that network cannot be reduced simply to the Islamic State.
The third illusion is based on a standard form of warfare against terrorism. We know that nearly all generals prepare for the previous war. What I propose
15-29437 23/26

A/70/PV.17 29/09/2015
for the fight against terrorism are no tanks, no infantry, no artillery. We need to seek new forms for the fight. Because unilateral actions are heavily criticized and, what is more, have been completely unsuccessful, as in the case of Iraq, I do not recommend any massive occupation of any territory. What I recommend is a coordinated action, under the umbrella of the Security Council. The five permanent members of the Council have different interests but one common enemy, and nothing unites more than one common enemy — terrorism. Here in New York, we remember 11 September 2001; in Russia, we remember Beslan and Volgograd; in China we remember Xinjiang; in Europe we remember Madrid, London, Paris and Copenhagen; in India we remember Bombay, and so on.
There is one good precedent, and it is the unanimously adopted Security Council resolution 2184 (2014), concerning pirates in Somalia, including military action against pirates. Does anyone really think that the pirates are more dangerous than the terrorists? In the Charter of the United Nations, there are many, many Articles concerning the possibility of military action, and some of them are never activated. They are referred to as the sleeping structures. What we need is to activate them. We need small military units equipped with drones, helicopters, cooperation of secret services, commandos or rangers — some kind of contingent of Blue Helmets — which would eliminate the leaders of terrorist organizations and their nerve centres, and not the occupation of territory.
I firmly hope that some of the permanent members might propose such a resolution. If not, as a historical optimist, I might add a conclusion that any idea goes through three phases. In the first phase, it is understood as complete nonsense. In the second phase, it is disputable, and in the third phase, it is as evident as the Earth’s movement around the sun. I will return next year, and deep in my heart, I do believe that my proposal will be disputable. When I come in 2017, I am sure that this proposal will be evident.
